Citation Nr: 9902675	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to claimed exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  That rating decision reopened the 
veterans claim for service connection for peripheral 
neuropathy due to claimed exposure to Agent Orange upon 
liberalizing VA regulations, and denied service connection de 
novo.  See generally, 38 C.F.R. § 3.156.  The veteran, who 
had active service from August 1966 to August 1968, appealed 
that decision.  


REMAND

The veterans central contention is that he has peripheral 
neuropathy as a result of exposure to Agent Orange during his 
service in Vietnam.  In addition, the veteran has implicitly 
argued that he currently has a diagnosis of peripheral 
neuropathy, and that such is now presumed service connected 
for veterans who served in Vietnam during the Vietnam War.  
38 C.F.R. § 3.309(e)(1998).

The veteran has been diagnosed with peripheral neuropathy.  A 
July 1988 VA treatment record noted a diagnosis of neuropathy 
of unknown cause.  In September 1996, as a result of this 
current claim, the RO afforded the veteran a VA examination 
of peripheral nerves.  The veteran informed the examiner that 
he was exposed to Agent Orange during his service in Vietnam, 
and that he had been diagnosed with peripheral neuropathy.  
An EMG study was performed in conjunction with that 
examination, and as a result of the examination and EMG, the 
examiner diagnosed the veteran with peripheral neuropathy.  

Initially, the Board notes that a presumption of service 
connection has only been created for acute and subacuate 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  Note 2 of that 
regulation has defined acute and subacute peripheral 
neuropathy as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  While the RO has found that the 
veterans peripheral neuropathy is neither acute nor 
subacute, the Board finds that competent medical evidence is 
needed to characterize the veterans peripheral neuropathy.

In addition, since the June 1997 Supplemental Statement of 
the Case, the veteran has submitted a VA Form 21-4142, 
Authorization For Release Of Information, indicating that a 
private physician, Fariz Habib, M.D., of Leavenworth, Kansas, 
had further information about his peripheral neuropathy.  
That Form was received by the RO in April 1998.  To date, the 
RO has not had the opportunity to obtain these treatment 
records, or readjudicate the veterans claim based upon these 
records.  Further, the veteran did not indicate a desire to 
waive RO consideration of this evidence.  See, 38 C.F.R. 
§ 20.1304 (c) (1998).  As such, the Board finds that further 
development in this regard is required.

In light of the above, the veterans claim is REMANDED for 
the following action:

1.  The RO is requested to obtain the 
veterans treatment records from Fariz 
Habib, M.D., 2201 South 4th, Leavenworth, 
Kansas, 66048 dated from January 1998 to 
the present.

2.  Thereafter, the RO is requested to 
refer the veterans claims file to an 
appropriate VA specialist to offer an 
opinion as to the category of the 
veterans peripheral neuropathy, that is, 
whether such is acute, subacute or 
chronic.  Specifically, the examiner is 
requested to review the claims file, 
including the above records from Dr. 
Habib, and state, to the degree of 
certainty possible, whether the veterans 
peripheral neuropathy is the result of 
exposure to Agent Orange during service 
in Vietnam.  The complete rationale for 
each opinion expressed should be set 
forth.

3.  Thereafter, the veterans claim is to 
be readjudicated by the RO.  Unless the 
benefit sought is granted in full, the 
veteran and his representative are to be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit to the RO any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
